DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                      DAVID BRYAN ALLEN, II,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.

                            No. 2D22-879


                          September 2, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Barbara Twine Thomas, Judge.




PER CURIAM.

     Affirmed.


BLACK, ROTHSTEIN-YOUAKIM, and STARGEL, JJ., Concur.


Opinion subject to revision prior to official publication.